C. A. 9th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 27, 1998. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m.,-Friday, March 27,1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 13,1998. This Court’s Rule 29.2 does not apply.